Case: 18-30531      Document: 00514749092         Page: 1    Date Filed: 12/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 18-30531                       December 5, 2018
                                                                           Lyle W. Cayce
DEON TREMELL LEE,                                                               Clerk


                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA; UNITED STATES SUPREME COURT;
UNITED STATES CONGRESS; STATE OF LOUISIANA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:18-CV-182


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Deon Tremell Lee, Louisiana prisoner # 375231, moves for leave to
proceed in forma pauperis (IFP) in this appeal of the sua sponte dismissal of
his case. The motion is a challenge to the district court’s certification that the
appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30531     Document: 00514749092     Page: 2   Date Filed: 12/05/2018


                                  No. 18-30531

      Lee fails to address the district court’s reasons for finding his case to be
frivolous. Pro se briefs are afforded liberal construction. See Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an appellant fails to
identify any error in the district court’s analysis, it is the same as if the
appellant had not appealed the decision. Brinkmann v. Dallas Cty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Lee has failed to challenge any factual or legal aspect of the
district court’s disposition of his claims or the certification that his appeal is
not taken in good faith, he has abandoned the critical issue of his appeal. See
id. Thus, the appeal lacks arguable merit. See Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983). Accordingly, the motion for leave to proceed IFP is denied,
and the appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH
CIR. R. 42.2.
      The dismissal of the complaint by the district court and the dismissal of
this appeal as frivolous constitute two strikes under 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996), abrogated in
part on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759, 1762-63 (2015).
Lee is WARNED that accumulating a third strike will preclude him from
proceeding IFP in any civil action or appeal while he is incarcerated or detained
in any facility unless he is under imminent danger of serious physical injury.
See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS;
SANCTION WARNING ISSUED




                                        2